Citation Nr: 1215399	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a compensable rating for right hallux valgus.

4.  Entitlement to a compensable rating for left hallux valgus.

5.  Entitlement to a rating in excess of 10 percent for bilateral shoulder osteoarthropathy, bilateral knee osteoarthropathy with chondromalacia, and bilateral ankle osteoarthropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues addressed in this decision has been obtained.  

2.  The Veteran's bilateral pes planus is manifested by no more than mild impairment with secondary tarsal tunnel syndrome of the posterior tibial nerve due to over-pronation.

3.  The Veteran's right hallux valgus is manifested by no more than a mild impairment.

4.  The Veteran's left hallux valgus is manifested by no more than a mild impairment.

5.  The Veteran's bilateral shoulder osteoarthropathy, bilateral knee osteoarthropathy with chondromalacia, and bilateral ankle osteoarthropathy are manifested by no more than X-ray evidence of arthritis without objective evidence of limitation of motion or occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral pes planus secondary tarsal tunnel syndrome of the posterior tibial nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5276, 8525 (2011).

2.  The criteria for a compensable rating for right hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

3.  The criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

4.  The criteria for a rating in excess of 10 percent for bilateral shoulder osteoarthropathy, bilateral knee osteoarthropathy with chondromalacia, and bilateral ankle osteoarthropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, 5260, 5261, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in November 2007.  That information notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claims addressed in this decision was provided in the September 2009 statement of the case.  The issues were subsequently re-adjudicated in an August 2010 supplemental statement of the case.  The Veteran has also demonstrated actual knowledge of the requirements for increased ratings as to these matters.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was also provided in November 2007.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Foot Disorders

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

5280
Hallux valgus, unilateral:


Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

8525
Posterior Tibial Nerve, Paralysis of:


Complete; paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired
30

Incomplete:


Severe
20

Moderate
10

Mild
10
8625
Neuritis.

8725
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Code 8525 (2011).

VA regulations provide that where the schedule does not provide a zero percent evaluation for a diagnostic code that a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

Lay evidence is competent to establish observable symptomatology.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, in statements and personal hearing testimony the Veteran asserted that higher ratings were warranted for his service-connected pes planus and hallux valgus disabilities.  In his December 2008 notice of disagreement he asserted that higher ratings were warranted for his bilateral foot disabilities and stated he wore shoe inserts and had continued pain in his feet.  In his October 2009 substantive appeal he reiterated his claims for increased ratings and reported that he had chronic pain and functional impairment on a daily basis as a result of his service-connected disabilities without identifying any specific disability.  At his personal hearing in February 2011 he testified that he had pain and numbness in the feet due to tarsal tunnel syndrome which was his primary impairment.

Service treatment records include diagnoses of pes planus.  Upon VA examination prior to service discharge in December 2007 the Veteran complained of intermittent pain in the heels and base of the feet two to three times per day.  The pain was described as aching and sharp, estimated as three on a ten point scale, elicited by physical activity and relieved by rest and medication.  It was noted was able to function with medication and could do all activities of daily living.  He continued to work in his usual occupation as an engineer and was able to sustain heavy physical activities without immediate distress.  

The examiner noted that there was a full range of motion, that strength was maintained in the joints of the feet, and that the Veteran's gait was normal.  There was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  The arches were low.  There was no tenderness to palpation of the plantar surfaces and the Achilles tendons showed good alignment.  There was no evidence of claw feet or hammertoes.  Flexion and dorsiflexion of the toes did not induce pain and there was no evidence of Morton's metatarsalgia.  Corrective shoes were not required.  Motor and sensory functions in the lower extremities were normal.  X-ray examinations revealed posterior plantar calcaneal spur, pes planus deformity, and mild hallux valgus deformity, bilaterally.  The diagnoses included status post plantar fasciitis, treated with resolution, and bilateral posterior plantar calcaneal spur, pes planus deformity, and mild hallux valgus deformity.  The examiner noted the Veteran's disorders did not affect his functioning in his usual occupation or his activities of daily living.

VA treatment records dated in March 2009 noted an examination of the feet revealed pes cavus with compensatory over-pronation during stance and gait.  Relaxed calcaneal stance position was three degrees everted, bilaterally.  Dorsalis pedis and posterior tibial pulses were 3/4 to the feet.  Muscle appearance and strength and neurological examination were normal.  Babinski's response and Tinel's signs were negative.  The diagnosis was pes cavus.  

On VA examination in May 2010 the Veteran reported he had no daily symptomatology to the feet such as pain, weakness, stiffness, swelling, heat, redness, fatigability, or decrease in endurance with rest, standing, or walking.  He reported he experienced arch pain once or twice per week at night and daily tingling to the soles of the feet without radiation.  The tingling was noted to exist with rest, standing, or walking.  It was noted there were no other reported periods of flareups-ups and that he had received custom inserts which he felt were efficacious but provided minimal benefit in regard to the tingling and numbness to the feet.  The Veteran also reported he worked in construction and, generally, by mid shift he experienced stiffness in the arches and discomfort climbing ladders.  He stated he was independent in his activities of daily living and could stand five to ten minutes before the numbness returned to his soles.  He had no limitations from the feet on walking.

The examiner noted there was full range of motion of toes two through five and that an examination of these toes was unremarkable.  There was no evidence of pain, edema, instability, weakness, nor tenderness to palpation to the feet.  Gait was normal and there were no abnormal callosities to the feet.  There was no abnormal shoe wear and the skin and vasculature were intact.  There was no hammertoe, increased arch, or claw foot deformity.  A left foot deformity was noted which was correctible passively with nonweightbearing and five degrees of valgus of the Achilles tendon which was correctible with nonweightbearing.  A mild hallux valgus measuring approximately three degrees, bilaterally, was noted without bunion formation.  There was a full range of motion to the great toe metatarsal joint.  It was noted paresthesia in the feet did not impair activities of daily living or capacity to work in construction.  The specific nerve involved was the posterior tibial nerve.  There was a positive Tinel's sign behind the medial malleolus reproducing the symptoms of paresthesias.  There was no motor impairment, no sensory impairment, and no muscle wasting or atrophy.  The diagnoses included bilateral pes planus with secondary tarsal tunnel syndrome of the posterior tibial nerve due to over-pronation, hallux valgus, and posterior calcaneal spurs.  

Based upon the evidence of record, the Board finds the Veteran's bilateral pes planus and right and left hallux valgus disabilities are manifested by no more than mild impairments.  Although the Veteran's report that he experienced daily foot pain is competent and credible evidence, the medical findings and opinions of record are shown to have considered his reported complaints and to have found no manifestations of more than mild pes planus nor more than mild hallus valgus.  In fact, the May 2010 VA examiner described the hallus valgus disabilities as mild and noted there was no evidence of pain, edema, instability, weakness, nor tenderness to palpation to the feet.  The Veteran's gait was normal and there were no abnormal callosities to the feet.  The noted deformities were correctible passively with nonweightbearing.  The Board finds there is no evidence of severe hallux valgus disabilities nor moderate pes planus with symptoms such as weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  

The Board notes that the evidence demonstrates the Veteran's service-connected bilateral pes planus is also manifested by secondary tarsal tunnel syndrome of the posterior tibial nerve due to over-pronation.  Although a separate or alternative rating under the criteria of diagnostic code 8525 for incomplete paralysis of the posterior tibial nerves must be considered, the medical evidence of record demonstrates the Veteran's paresthesia in the feet did not result in any impairment in his activities of daily living nor any impairment in capacity to work in his present construction employment.  The Federal Circuit has held, however, that without a disability there can be no entitlement to compensation.  See Degmetich, 104 F.3d 1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim").  

The Veteran's reports of symptomatology including numbness were adequately considered by the May 2010 VA examiner without apparent dispute as to incurrence or severity.  In fact, the examiner noted there was a positive Tinel's sign behind the medial malleolus reproducing the symptoms of paresthesias, but it was noted there was no motor impairment, no sensory impairment, and no muscle wasting or atrophy.  The May 2010 examination is shown to be accurate and fully descriptive and includes emphasis upon the limitation of activity imposed by the Veteran's foot disorders.  See 38 C.F.R. § 4.1.  The Board finds the medical evidence of record is adequate and persuasive as to the Veteran's overall disability picture due to these disorders.  The disorders are not shown to have resulted in any actual functional loss, to include as a result of pain or numbness.  Therefore, entitlement to compensable ratings for bilateral pes planus with secondary tarsal tunnel syndrome of the posterior tibial nerves and right and left hallux valgus are not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's pes planus and hallux valgus disability claims.

Osteoarthropathy Disorders



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2011).



5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).


5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flareups-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

In this case, in statements and personal hearing testimony the Veteran asserted that higher and separate ratings were warranted for his service-connected arthritis to the shoulders, knees, and ankles due to functional impairment.  At his personal hearing in February 2011 he testified that he had to limit his activities including as a result of his arthritis in the knees.  

Upon VA examination prior to discharge from service in December 2007 the Veteran reported he experienced symptoms of stiffness, lack of endurance, fatigability, and intermittent pain to the knees, ankles, and shoulders.  He reported episodes of knee pain two to three times per day estimated as four on a ten point scale elicited by physical activity and relieved by rest, ankle pain two to three times per day estimated as three on a ten point scale elicited by physical activity and relieved by rest, and shoulder pain once or twice per day estimated as one on a ten point scale elicited by physical activity and relieved by rest.  It was noted he was able to function without medication for these disorders and that he was not presently treating them.  

The examiner noted full range of motion and strength were maintained in the shoulder, knee, and ankle joints.  There was no detectable alteration in form or function in these joints and no evidence of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of pain, weakness, lack of endurance, fatigue, incoordination, or further impact on range of motion after repetitive use.  There was normal shoulder motion, bilaterally, with flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There was moderate crepitus in the knees, but no evidence of recurrent subluxation, locking pain, or joint effusion.  Range of knee motion, bilaterally, was normal from 0 to 140 degrees.  There was no varus/valgus instability and drawer and McMurray tests were negative.  Ankle range of motion was also normal, bilaterally, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  X-ray examinations revealed early osteoarthritic changes in the right and left acromioclavicular joints and were negative in the knees and ankles.  The diagnoses included moderate bilateral chondromalacia, early osteoarthritic changes in the right and left acromioclavicular joints, and no pathology to render a diagnosis for an ankle disorder.  The examiner noted the Veteran's disorders did not affect his functioning in his usual occupation or his activities of daily living.

VA treatment records dated in April 2009 noted X-ray examination revealed early arthritic changes to the right knee.  A June 2009 magnetic resonance imaging (MRI) scan revealed findings consistent with chondromalacia patella, a degeneration of the knee cartilage, possibly related to overuse.  It was noted there was no evidence of torn ligaments or tendons.  

On VA examination in May 2010 the Veteran complained of anterior shoulder pain when working out and denied other daily complaints, radiating discomfort, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or decreased endurance.  He complained of bilateral peripatellar pain and bilateral medial ankle pain without radiation, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or decreased endurance.  He reported he used pain relief medication up to twice per day with some efficacy.  There were no extended periods of flareups except with lifting weights, no flareups of knee symptoms, and ankle flares of stiffness lasting one to two days precipitated by prolonged walking.  A neoprene sleeve was used for the knees as needed.  The Veteran reported he had no limitations in his employment in construction from the shoulders, but that he had pain in the knees when he climbed ladders and in the ankles with extensive walking on a hard surface.  It was noted that, otherwise, there were no limitations on the knees and ankles.  He was independent in activities of daily living and had no periods of incapacitation from any of the joints.  

The examiner noted there was no evidence of pain, edema, effusion, instability, weakness, tenderness to palpation, redness, heat, abnormal movement, or guarding of any of the joints.  There was hypermobility of the patellae with a positive patellar apprehension sign, bilaterally.  Gait appeared to be normal and there was no limitation to the ankle and the only limitation on the knees was standing more than approximately a half an hour.  The Veteran was able to walk approximately a mile before experiencing discomfort in the ankles and knees.  There was crepitus with passive motion of the left shoulder.  Range of bilateral shoulder motion studies revealed forward flexion to 180 degrees actively and passively without pain or change after repetition of motion, abduction to 180 degrees actively and passively without pain or change after repetition of motion, and internal and external rotation to 90 degrees actively and passively without pain or change after repetition of motion.  

Range of bilateral knee motion was from 0 to 140 degrees actively and passively without pain or change after repetition of motion.  The lateral collateral and medial collateral were intact with 30 degrees of flexion and varus and valgus stress.  The anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver and the medial meniscus and lateral meniscus were intact with McMurray maneuver.  Range of bilateral ankle motion studies revealed dorsiflexion to 20 degrees actively and passively without pain or change after repetition of motion and plantar flexion to 45 degrees actively and passively without pain or change after repetition of motion.  The diagnoses included degenerative joint disease of the bilateral acromioclavicular joints per pervious X-rays, bilateral chondromalacia patellae with degenerative changes per previous X-rays, and bilateral ankle degenerative joint disease with secondary tarsal tunnel syndrome due to over-pronation and degenerative changes pre previous X-rays.

Based upon the evidence of record, the Board finds the Veteran's bilateral shoulder osteoarthropathy, bilateral knee osteoarthropathy with chondromalacia, and bilateral ankle osteoarthropathy are manifested by no more that X-ray evidence of arthritis without objective evidence of limitation of motion or occasional incapacitating exacerbations.  The December 2007 examiner found the Veteran's shoulder, knee, and ankle range of motion was normal and there was no change in the range of motion for these joints upon examination in May 2010.  Although the Veteran's report that he experienced stiffness, lack of endurance, fatigability, and intermittent pain to the knees, ankles, and shoulders is competent and credible evidence, the Board finds the medical opinions of record are shown to have considered his reported complaints and to have found no objective evidence of limited or painful motion.

The Board notes that under the criteria for diagnostic code 5003 limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that in the absence of limitation of motion a 20 percent rating with X-ray evidence of arthritis in two or more major joints requires occasional incapacitating exacerbations.  The May 2010 VA examiner noted the Veteran had no periods of incapacitation from any of the joints.  The Board finds the medical evidence of record is adequate and persuasive as to the Veteran's overall disability picture due to his shoulder, knee, and ankle disorders.  The disorders are not shown to have resulted in any actual functional loss as a result of pain.  Therefore, entitlement to a rating in excess of 10 percent for these disabilities is not warranted.  The preponderance of the evidence in this case is against the Veteran's claim.

Extraschedular Rating Consideration

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran does not contend and the evidence does not show that he has a significant employment impairment as a result of his service-connected disabilities.  The service-connected disorders are adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

Entitlement to a compensable rating for bilateral pes planus is denied.

Entitlement to a compensable rating for right hallux valgus is denied.

Entitlement to a compensable rating for left hallux valgus is denied.

Entitlement to a rating in excess of 10 percent for bilateral shoulder osteoarthropathy, bilateral knee osteoarthropathy with chondromalacia, and bilateral ankle osteoarthropathy is denied.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice in November 2007.  The Board finds, however, that additional development as to the remaining issue is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  

In this case, the Veteran contends that he has a low back disability as a result of active service including due to 103 parachute jumps.  The Board notes that X-ray examination in December 2007 revealed a normal lumbar spine, but that VA records dated in March 2009 show an X-ray study revealed degenerative changes to the lumbar spine.  No opinion as to etiology, however, was provided.  Therefore, that Board finds that an additional medical opinion as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present low back disorders as a result of service.  Range of motion studies and all other indicated tests should be performed.  

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


